Title: To George Washington from James Mease McRea, 23 October 1793
From: McRea, James Mease
To: Washington, George


          
            Sir.
            Alexandria [Va.] 23d October 1793
          
          In consequence of the Resignation of Colo. Hanson late Surveyor of this port I have
            been induced to offer myself a Candidate for that office. Not having the honor to be personally Known to you Sir, I have obtaind the
            recommendation of a few Gentlemen of this place, who are mostly of the longest standing,
            and who are I beleive mostly Known to you, in my favour, which I have the honor to
            inclose herewith—If the time had been longer since I
            was made acquainted with Colo. Hansons resignation, I shoud have added many more
            Signatures to my recommendation—I have only to add in favor of my application, that I am
            a Young Man, and have a growing Family and That previous to the Adoption of our present
            Government, I held the office of Searcher, under the State Government for several years,
            the duties of which was very similar to those of the Surveyor—In my application for
            Recommendations I have not generally apply’d to persons engag’d in Active Commerce,
            conceiving that such as I have Chosen were more likely to appoint or recommend, a person
            whose Conduct in office woud, be guided by an attention to The Interst of the Government
            as well as the ease of Individuals. I have the Honour to be with the greatest respect
            Sir your Most Obedient and Very Humble Servant
          
            James M. McRea
          
         